05/13/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0594

                                        DA 19-0594
                                     _________________

DIANA’S GREAT IDEA, LLC, a Montana limited
liability company; ENGWIS INVESTMENT
COMPANY, LTD, a Montana limited partnership;
R.F. BUILDING COMPANY, LP, a Montana
limited partnership; ROCK CREEK RANCH I LTD.,
a Texas limited partnership; and WILD EAGLE
MOUNTAIN RANCH,

            Plaintiffs, Counter-Defendants,
                                                                   ORDER
            and Appellees,

      v.

CRAZY MOUNTAIN CATTLE CO., RICHARD
JARRETT, and ALFRED ANDERSON,

            Defendants, Counter-Plaintiffs,
            and Appellants.
                                    _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Jon A. Oldenburg, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 13 2020